BARFIELD, Judge.
The Agency for Health Care Administration (AHCA) appeals a final order of the Board of Clinical Laboratory Personnel (Board) granting the petition of Luisa Mal-gerstorfe for a clinical laboratory supervisor license. Appellees both filed motions to dismiss the appeal, asserting that AHCA does not have standing to appeal the Board’s licensing decision. Malgerstorfe also filed a petition for writ of mandamus to require AHCA to issue her a clinical laboratory supervisor license. In an order dated August 28, 1995, this Court denied the motions to dismiss and the petition for writ of mandamus. Upon further consideration, we sua sponte withdraw that order and grant the motions to dismiss and the petition for writ of mandamus.
Contrary to AHCA’s arguments, we find no statutory authority for its appeal of the Board’s final licensing order. While section 455.225(7), when taken out of context, appears to support AHCA’s opinion, a reading of the relevant parts of chapter 455 in pari materia indicates that this subsection per*532tains only to final orders arising out of disciplinary proceedings.
The appeal is hereby DISMISSED. The Agency for Health Care Administration is ORDERED to issue Luisa Malgerstorfe a clinical laboratory supervisor license.
ALLEN and DAVIS, JJ., concur.